PER CURIAM:
Cherri Ell Phillips appeals the district court’s order granting the motion to dismiss of Ocwen Loan Servicing, LLC, and Wells Fargo Bank and dismissing her complaint against all Defendants as barred by the doctrine of res judicata. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Phillips v. Wells Fargo Bank Nat’l Ass’n, No. 1:13-cv-00973-JFM (D. Md. June 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.